Exhibit 10.1
POWERSECURE INTERNATIONAL, INC.
2010 EXECUTIVE INCENTIVE COMPENSATION PLAN
Adopted April 14, 2010
SECTION 1
Purpose
     The purpose of PowerSecure International, Inc. 2010 Executive Incentive
Compensation Plan is to increase stockholder value and to enhance the ability of
the Company to attract, retain and motivate high quality and high performing
executives by providing those executives with incentives and awards for making
significant contributions to the financial success of the Company based on the
achievement of financial and other Performance Goals.
SECTION 2
Definitions
     The following terms as used in the Plan shall have the meanings set forth
below:
     (a) “Award” means, as to any Performance Period, a cash payment made under
the Plan to a Participant for such Performance Period.
     (b) “Board” means the Board of Directors of the Company.
     (c) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, together with the rules, regulations and interpretations promulgated
thereunder, and any successor provisions, rules, regulations and
interpretations.
     (d) “Committee” means the Compensation Committee of the Board, or any
successor committee appointed by the Board to administer the Plan, or a
subcommittee thereof.
     (e) “Company” means PowerSecure International, Inc. or any successor
thereto, together with its Subsidiaries.
     (f) “Effective Date” of the Plan means April 14, 2010.
     (g) “Executive” means an officer or other key employee of the Company or a
Subsidiary.
     (h) “Fiscal Year” means the fiscal year of the Company, which as of the
Effective Date is the period commencing on January 1 and ending on December 31
of each calendar year.
      (i) “Participant” means, as to any Performance Period, any Executive who
has been selected by the Committee for participation in the Plan for such
Performance Period.
     (j) “Payout Formula” means, as to any Performance Period, the formula or
payout matrix established by the Committee in order to determine the Awards (if
any) to be paid to the Participants. The formula or matrix may differ from
Participant to Participant.
     (k) “Performance Goals” means the goals or other standards of measurement
of Company performance and individual performance applicable to a Participant
for a Performance Period as established by the Committee.
     (l) “Performance Period” means a Fiscal Year, or any other period of time
selected by the Committee, to which an Award relates.

 



--------------------------------------------------------------------------------



 



     (m) “Person” means any individual, corporation, partnership, limited
liability company, association, joint-stock company, trust, unincorporated
organization, government or political subdivision thereof or other entity.
     (n) “Plan” means the PowerSecure International, Inc. 2010 Executive
Incentive Compensation Plan, as amended from time to time in accordance with the
provisions hereof.
     (o) “Subsidiary” means any corporation, partnership, limited liability
company, trust or other entity (whether now or hereafter existing) which, on the
date of determination, qualifies as a subsidiary corporation of the Company
under Section 425(f) of the Code, and any successor thereto.
     (p) “Target Award” means the target Award payable under the Plan to a
Participant for a Performance Period, expressed as a percentage of the
Participant’s Base Salary or as a specific dollar amount, as determined by the
Committee hereunder.
SECTION 3
Administration
     (a) Administration by the Committee. The Plan shall be administered by the
Committee.
     (b) Authority of the Committee. The Plan shall be administered by the
Committee. Subject to the terms of the Plan and applicable law and subject to
such resolutions, not inconsistent with the Plan, as may be adopted by the
Board, and in addition to other express powers and authorizations conferred on
the Committee by the Plan, the Committee shall have full power and authority to:
(i) designate the Participants; (ii) grant Awards under the Plan to
Participants; (iii) determine the type or types of Performance Goals and the
Performance Period with respect to each Award; (iv) determine the size of Awards
and establish any other terms and conditions of any Award; (v) construe,
interpret and administer the Plan and any instrument or agreement relating to,
or Award made under, the Plan; (vi) adopt, amend, suspend, waive or rescind such
rules and regulations and appoint such agents as it shall deem necessary or
desirable for the administration of the Plan; (vii) correct any defect or supply
any omission or reconcile any inconsistency, and to construe and interpret the
Plan, the rules and regulations, any agreement evidencing an Award or other
instrument entered into or Award made under the Plan; and (viii) make any other
determinations and decisions and take any other action that the Committee deems
necessary or desirable for the administration of the Plan.
     (c) Exercise of Authority. Unless otherwise expressly provided in the Plan,
all designations, determinations, interpretations and other decisions under or
with respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive and binding
upon all Persons, including the Company, its Subsidiaries, Executives,
Participants and their legal representatives and beneficiaries and stockholders.
The express grant of any specific power to the Committee, and the taking of any
action by the Committee, shall not be construed as limiting any power or
authority of the Committee. The Committee may delegate to officers or managers
of the Company or any Subsidiary, or committees thereof, the authority, subject
to such terms as the Committee shall determine, to perform such functions,
including administrative functions, as the Committee may determine. The
Committee may appoint agents to assist it in administering the Plan.
     (d) Committee Proceedings. The Committee shall hold its meetings at such
times and places as it shall deem advisable. A majority of the members of the
Committee shall constitute a quorum and all determinations shall be made by a
majority of such quorum. Any determination reduced to writing and signed by all
of the members of the Committee shall be fully as effective as if it had been
made by a majority vote at a meeting of the Committee duly called and held.
     (e) Limitation of Liability. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any executive

2



--------------------------------------------------------------------------------



 



officer, other officer or employee of the Company or a Subsidiary, the Company’s
independent auditors, legal counsel, other consultants or any other agents
assisting in the administration of the Plan. Members of the Committee, and any
officer or employee of the Company or a Subsidiary acting at the direction or on
behalf of the Committee, shall not be personally liable for any action or
determination taken or made in good faith with respect to the Plan, and shall,
to the extent permitted by law, be fully indemnified and protected by
PowerSecure with respect to any such action or determination.
SECTION 4
Eligibility
     Executives shall be eligible to be selected by the Committee to be
Participants in the Plan and to be granted Awards under the Plan.
SECTION 5
Awards
     (a) General. Subject to the provisions of the Plan, Awards may be granted
as set forth in this Section 5. In addition, the Committee may impose on any
Award or the exercise thereof, at the date of grant or thereafter (subject to
the terms of Section 7 hereof), such additional terms and conditions, not
inconsistent with the provisions of the Plan, as the Committee shall determine,
including terms requiring forfeiture of Awards in the event of termination of
employment by the Participant and terms permitting a Participant to make
elections pertaining to his Award. Subject to the provisions of the Plan, the
Committee shall have the right, in its sole and absolute discretion, to
accelerate the vesting or exercising of any Award granted under the Plan. Except
as required by applicable law, Awards shall be granted for no consideration
other than prior and future services.
     (b) Selection of Participants. The Committee, in its sole discretion, shall
select the Executives who shall be Participants in the Plan for any Performance
Period. Participation in the Plan is on a Performance Period by Performance
Period basis, so no Executive who is a Participant for any given Performance
Period is entitled to being selected as a Participant in any subsequent
Performance Period.
     (c) Establishment of Performance Goals. At the commencement of each
Performance Period, the Committee shall establish for each Participant one or
more Performance Goals for such Performance Period, and the relative weight to
be given to each Performance Goal. The Performance Goals and the weighting
thereof may vary by Participant and may be different for different Performance
Periods and for different Awards. As determined by the Committee, the
Performance Goals for any Target Award applicable to a Participant may provide
for a targeted level or levels of achieving one or more Performance Goals. The
Performance Goals utilized by the Committee for each Participant may be based on
individual performance, corporate financial measures on either a consolidated,
Subsidiary or business unit basis (including but not limited to revenues
(including total revenues, recurring revenues, or other category of revenues),
operating income, pre-tax income, net income, gross profit, costs, cash flow,
cash position, EBITDA, any of the preceding measures as a percent of sales,
earnings per share (before or after taxes), return on equity, return on
investment, return on assets, return on capital, total stockholder return and
change in Company stock price), other Company and business unit financial
objectives, operational efficiency measures, and other objectives tied to the
Company’s success or such other goals and criteria as the Committee shall
determine in its discretion. Any criteria may be measured, as applicable, (i) in
absolute terms, (ii) in relative terms (including, but not limited to, passage
of time and/or against another company or companies), (iii) on a per share
basis, (iv) against the performance of the Company or a Subsidiary as a whole or
a segment or business unit of the Company or a Subsidiary, and/or (v) on a
pre-tax or after-tax basis. Prior to the end of any Performance Period, the
Committee shall determine whether any element or elements shall be included in
or excluded from the calculation of any Performance Goal with respect to any
Participants.
     (d) Establishment of Target Awards. The Committee, in its sole discretion,
shall establish a Target Award for each Participant.

3



--------------------------------------------------------------------------------



 



     (e) Determination of Payout Formula or Formulae. For each Performance
Period, the Committee, in its sole discretion, shall establish a Payout Formula
or Formulae for purposes of determining the amount of the Award (if any) payable
to each Participant. Each Payout Formula (i) shall be based on a comparison of
actual performance to the Performance Goals, (ii) shall provide for the payment
of a Participant’s Target Award if the Performance Goals for the Performance
Period are achieved, and (iii) may provide for an Award greater than or less
than the Participant’s Target Award, depending upon the extent to which actual
performance exceeds or falls below the Performance Goals.
     (f) Determination and Payment of Awards. As soon as practicable after the
end of a Performance Period, the Committee will determine the amount, if any, of
the Award earned by each Participant under the applicable Performance Goals. The
Award for each Participant shall be determined by applying the Payout Formula to
the level of actual performance. Awards will be payable promptly after the
determination of the Awards by the Committee. Awards under the Plan will be paid
to the Participants in cash, provided that the Committee may, in its discretion,
permit Participants to defer the payment of all or a portion of their Awards in
accordance with Section 409A of the Code, or if the Company has adopted a
deferred compensation plan and the Participant is also eligible to participate
therein, to defer the payment of all or a portion of their Awards in accordance
with the terms of such Plan
     (g) Form of Payment of Awards. Awards under the Plan shall be paid to the
Participants in cash (or its equivalent) in a single lump sum, provided that the
Committee may, in its discretion, permit Participants to defer the payment of
all or a portion of their Awards in accordance with Section 409A of the Code, or
if the Company has adopted a deferred compensation plan and the Participant is
also eligible to participate therein, to defer the payment of all or a portion
of their Awards in accordance with the terms of such Plan.
     (h) Committee Discretion. Notwithstanding the attainment by the Company or
any Participant of one or more specified Performance Goals or any other
provision of the Plan to the contrary, the Committee shall have the discretion
to increase, eliminate or reduce the Award that which otherwise would be payable
to a Participant under the Payout Formula, based on such factors as deemed
appropriate by the Committee.
SECTION 6
Termination of Employment
     (a) General Termination of Rights Hereunder. Except as may be otherwise
determined by the Committee, in the event a Participant’s employment with the
Company terminates for any reason, voluntarily or involuntarily, before the last
date of a Performance Period, then that Participant shall have no further rights
under the Plan and shall not be entitled to payment of any Award under the Plan,
except as provided in this Section 6.
     (b) Termination by the Company for Cause. If a Participant’s employment is
terminated by the Company for “cause”, as defined and determined by the
Committee in its sole discretion (provided that if the Participant has an
employment agreement with the Company and the term “cause” or a like term is
defined therein, the definition in such employment agreement shall be used),
then, except as otherwise determined by the Committee, that Participant shall
have no further rights under the Plan and shall not be entitled to payment of
any Award under the Plan with respect to any prior or current Performance
Period.
     (c) Termination by the Company without Cause or due to a Change in Control.
If a Participant’s employment is terminated by the Company without “cause” (as
defined in Section 6((b)) or upon or following a change in control of the
Company (as defined by the Committee), then, except as otherwise determined by
the Committee, that Participant shall be entitled to payment of any Award under
the Plan to which such Participant would have been entitled if such Participant
had remained employed

4



--------------------------------------------------------------------------------



 



with the Company throughout the Performance Period in effect on the date of
termination (the “Pro Forma Award”).
     (d) Termination Due to Participant’s Death or Disability. In the event the
Participant’s termination of employment occurs due to the Participant’s death or
disability, then the Participant (or his estate or beneficiaries) shall be
entitled to receive a pro rata portion of the Award to which such Participant
would have been entitled if such Participant had remained employed with the
Company throughout the Performance Period in effect on the date of termination,
based on (i) a fraction, (A) the numerator of which is equal to the number of
months (including the month of termination) the Participant was employed during
such Performance Period, (B) and the divisor of which is equal to the number of
months in the Performance Period, multiplied by (ii) the amount of the Award
divided by twelve (12), (ii) multiplied by the Pro Forma Award.
     (e) Termination Due to Voluntary Termination by the Participant. In the
event the Participant’s employment is voluntarily terminated by the Participant,
then the Committee may, in its sole and complete discretion, value and direct
that some portion of the Award be deemed earned and payable, taking into account
the duration of employment during the Performance Period, the Participant’s
performance, and such other matters as the Committee shall deem appropriate.
SECTION 7
Amendments to and Termination of the Plan and Awards
     The Board may, in its sole discretion, from time to time amend, alter,
suspend, discontinue or terminate the Plan or the Committee’s authority to grant
Awards under the Plan without the consent of stockholders or Participants;
provided, however, that, without the consent of the Participant, no amendment,
alteration, suspension, discontinuation or termination of the Plan may
materially and adversely affect the rights of such Participant under any Award
theretofor granted to him. The Committee may waive any conditions or rights
under, amend any terms of, or amend, alter, suspend, discontinue or terminate,
any Award theretofore granted, prospectively or retrospectively; provided,
however, that, without the consent of the Participant, no amendment, alteration,
suspension, discontinuation or termination of any Award may materially and
adversely affect the rights of such Participant under any Award theretofore
granted to him.
SECTION 8
General Provisions
     (a) Compliance with Legal and Other Requirements. The Company may, to the
extent deemed necessary or advisable by the Board, postpone the issuance or
delivery of any benefits under any Award until completion of any required action
under any applicable federal, state or local law, rule, regulation, order,
decree or other requirement, or compliance with any other obligation of the
Company, as the Board may consider appropriate, and may require any Participant
to make such representations, furnish such information and comply with or be
subject to such other conditions as it may consider appropriate in connection
with the payment of any Award in compliance with applicable laws, rules, and
regulations, listing requirements, or other obligations.
     (b) No Transferability. No Award granted under the Plan, nor any other
rights acquired by a Participant under the Plan, shall be assignable or
transferable by a Participant, other than by a will or the laws of descent and
distribution, and no Award under the Plan shall be subject in any manner to
anticipation, pledge, encumbrance, charge, garnishment, execution or levy or
lien of any kind, whether voluntary or involuntary, and any attempt contrary
thereto shall be void.. Following any permitted transfer, any transferee shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer.
     (c) Designation of Beneficiary. Subject to applicable law, each Participant
shall have the right to file with the Company a written designation of one or
more Persons as beneficiaries who shall be entitled to receive the amount, if
any, payable under the Plan pursuant to an award upon the Participant’s

5



--------------------------------------------------------------------------------



 



death. A Participant may from time to time revoke or change the beneficiary by
filing a new designation with the Company. The last such designation received by
the Company shall be controlling,; provided, however, that no designation,
change or evocation thereof shall be effective until received by the Company
prior the to the Participant’s death, and in no event shall it be effective as
of a date prior to receipt. If no such beneficiary designation is in effect at
the time of a Participant’s death, or if no designated beneficiary survives the
Participant, or if such designation conflicts with law, the payment of the
amount, if any, payable pursuant to an Award under the Plan upon the
Participant’s death shall be made to the Participant’s estate by the Committee.
If the Committee is in doubt as to the right of any Person to receive any
amount, then the Committee may retain such amount, without liability for any
interest thereon, until the rights thereto are determined, or the Committee may
pay such amount into any court of appropriate jurisdiction or to the estate of
the Participant, in which event the Company and the Committee shall have no
further liability to any Person with respect to such a amount.
     (d) No Rights to Awards. Nothing in the Plan shall be construed as giving
any Participant, Executive or other Person any right to claim to be granted any
Award under the Plan, or to be treated uniformly with other Participants and
Executives.
     (e) Tax Withholding. The Company or any Subsidiary is authorized to
withhold from any Award granted or any payment due under the Plan amounts of
withholding and other taxes due with respect to an Award and to take such other
action as the Committee may deem necessary or advisable to enable the Company
and Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Awards.
     (f) No Right to Employment. Nothing contained in the Plan shall, and no
grant of any Award shall be construed to, (i) confer, upon any Participant or
any Executive, any right to continue in the employ or service of the Company or
any Subsidiary or (ii) interfere in any way with the right of the Company or any
Subsidiary to (A) terminate any Participant’s or Executive’s employment or
service at any time or (B) increase or decrease the compensation of any
Participant or Executive from the rate in existence at the time of granting of
an Award, except as may be expressly provided in any Award or other compensation
arrangement.
     (g) Unfunded Status of Awards. Each Award payable under the Plan shall be
paid solely from the general assets of the Company. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation, and the
Company shall not have any obligation to establish any trust or other special or
separate fund or to make any other segregation of assets to assure the payment
of any Award under the Plan. With respect to any payments not yet made to
Participant pursuant to an Award, nothing contained in the Plan or any Award
shall give any such Participant any rights that are greater than those of a
general unsecured creditor of the Company; provided, however, that the Board, in
its sole and absolute discretion, may authorize the creation of trusts or make
other arrangements to meet the Company’s obligations under the Plan to deliver
cash pursuant to any Award, which trusts or other arrangements shall be
consistent with the “unfunded” status of the Plan unless the Board otherwise
determines.
     (h) No Limitation on Other Compensatory Arrangements. Nothing contained in
the Plan shall prevent the Company or any Subsidiary from adopting or continuing
in effect other or additional compensation arrangements (which may include,
without limitation, employment agreements with executives and arrangements which
relate to Awards under the Plan), and such arrangements may be either generally
applicable only in specific cases.
     (i) Governing Law. The validity, interpretation, construction and effect of
the Plan, any rules and regulations relating to the Plan and any Award
thereunder shall be governed by the laws of the State of Delaware (without
regard to provisions governing conflicts of laws) and applicable federal law.
     (j) Severability. If any provision of the Plan or any Award is or becomes
or is deemed to be invalid, illegal or unenforceable in any jurisdiction or as
to any Person or Award, or would disqualify the Plan or any Award under any law
deemed amended to conform to applicable laws or, if it cannot be construed or
deemed amended without, in the determination of the Board, materially altering
the intent of

6



--------------------------------------------------------------------------------



 



the Plan, it shall be deleted and the remainder of the Plan shall remain in full
force and effect; provided, however, that, unless otherwise determined by the
Board, the provision shall not be construed or deemed amended or deleted with
respect to any Participant whose rights and obligations under the Plan are not
subject to the law of such jurisdiction or the law deemed applicable by the
Board.
     (k) Headings. Headings are given to the sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
     (l) Indemnification. Each Person who is or shall have been a member of the
Committee, or the Board, shall be indemnified and held harmless by the Company
against and from any loss, cost, liability or expense that may be imposed upon
or reasonably incurred by him in connection with or resulting from any claim,
action, suit or proceeding to which he may be made a party or in which he may be
involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him in settlement thereof, with the
Company’s approval, or paid by him in satisfaction of any judgment in any such
action, suit or proceeding against him, provided he shall give the Company an
opportunity, at its own expense, to handle and defend the same before he
undertakes to handle and defend it on his own behalf. The foregoing right of
indemnification shall not be exclusive and shall be independent of any other
rights of indemnification to which such Persons may be entitled under the
Company’s Certificate of Incorporation or By-laws, by contract, as a matter of
law, or otherwise.
     (m) Construction. For purposes of the Plan, the following rules of
construction shall apply: (i) the word “or” is disjunctive but not necessarily
exclusive; (ii) words in the singular include the plural; words in the plural
include the singular; and words in the neuter gender include the masculine and
feminine genders; and (iii) words in the masculine or feminine gender include
the other and neuter genders.
     (n) Costs and Expenses. The costs and expenses of administering the Plan
shall be borne solely by the Company.
     (o) Requirements of Law. The Plan and all Awards under the Plan shall be
subject to tall applicable laws, rules and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.
SECTION 9
Effective Date and Termination
     (a) Effective Date. The Plan shall commence and become effective as of the
Effective Date.
     (b) Termination. The Plan shall continue in effect on and after the
Effective Date until December 31, 2019, unless earlier terminated by the Board.
No Awards shall be made under the Plan after the termination of the Plan.

7